Title: To Thomas Jefferson from Charles Smith, 20 October 1804
From: Smith, Charles
To: Jefferson, Thomas


               
                  Sir,
                  New-york October 20th. 1804
               
               It is not to the President of these happy States I beg leave to address myself—it is to Mr. Jefferson, the Man of erudition, the Philosopher and the friend of mankind whom I respectfully beg to accept the enclosed translation of a work, which, in my opinion does credit to Dr. Burkhard. If you, highly respected Sir, should find it worthy a place in your library, I should think myself gratified in a high degree. 
               I am with profound respect Sir Your most obedient humble St
               
                  Charles Smith.
               
            